      Case 15-31778            Doc 146         Filed 06/17/20 Entered 06/17/20 11:15:19              Desc Main
                                                Document Page 1 of 4

         FILED & JUDGMENT ENTERED
                Steven T. Salata


                  June 17 2020


           Clerk, U.S. Bankruptcy Court
          Western District of North Carolina
                                                                                      _____________________________
                                                                                               J. Craig Whitley
                                                                                        United States Bankruptcy Judge


                                 UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                       CHARLOTTE DIVISION

IN RE:                                                      )
CAAMS, LLC                                                  )       CASE NO. 15-31778
                                                            )       CHAPTER 7
                                     Debtor.                )
                                                            )

   ORDER AUTHORIZING TRUSTEE TO SELL, TRANSFER, AND SIGN LEASES RELATING TO
                 HANGAR 5C AT RUTHERFORD COUNTY AIRPORT

        THIS MATTER came on for consideration before the undersigned United States Bankruptcy Judge upon
the motion of the Trustee in this case, R. Keith Johnson (hereinafter “Johnson”) seeking authority to sell, transfer,
and assign two leases that relate to property known as Hangar 5C located at Rutherford County Airport to
HeliService, LLC for a purchase price of $200,000.00. The record shows that the motion and notice of same was
properly filed and served in this case, and that no objection, request for hearing, or other response to the motion
has been timely filed.

         Pursuant to orders of this Court entered in an adversary proceeding in this Court, Adv. Proc. No. 17-
03109, this Court has determined that the bankruptcy estate of CAAMS, LLC is the true and rightful owner of the
original ground lease for the property on which is located Hangar 5C at the Rutherford County Airport. The
Trustee seeks authority to sell, transfer, and assign that ground lease, for its remaining term, to HeliService, LLC
as set forth in the motion for the purchase price of $200,000.00.

        As set forth in the motion of the Trustee, any transfer of all of the interest of the estate in the lease must be
approved by the Rutherford County Airport Authority. Attached hereto and incorporated by reference is a
Resolution Authorizing Assignment of Lease Agreement dated 1 June 2020 by the Rutherford County Airport
Authority authorizing the assignment of the lease agreement as requested by the Trustee, subject to certain
conditions. The first condition is approval of the lease assignment by this Court, which is the effect of this order.
The second condition is execution of a binding assignment of lease agreement between Johnson as Trustee and
HeliService, LLC, which Johnson is authorized to execute as a result of this order. The third condition relates to a
contract, if necessary, between the Rutherford County Airport Authority and HeliService, LLC, which is outside
the scope of the authority of the Trustee. Additionally, as set forth in the Resolution, the Rutherford County
Airport has waived its right of first refusal as to the purchase and transfer of the lease for Hangar 5C.
      Case 15-31778          Doc 146         Filed 06/17/20 Entered 06/17/20 11:15:19           Desc Main
                                              Document Page 2 of 4

        Based upon the motion of the Trustee, the record in this case, the applicable law, and the actions taken by
the Rutherford County Airport Authority, this court FINDS AND CONCLUDES that the motion of the Trustee
should be granted, and the authorization sought therein should be provided.

        IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the Trustee’s MOTION FOR
AUTHORITY TO SELL, TRANSFER, AND ASSIGN LEASES RELATING TO HANGAR 5C OF
RUTHERFORD COUNTY AIRPORT filed in this case on 28 May 2020 as docket entry no. 144 shall be and the
same is hereby GRANTED.

         IT IS FURTHER ORDERED that the Trustee is authorized to sell, transfer, and assign all interest of the
bankruptcy estate in that certain Lease Agreement dated 18 July 2006 originally between Rutherford County
Airport Authority and Rutherford Aviation, LLC, relating to Hangar 5C at the Rutherford County Airport, which
said lease has been determined by this Court to be property of the bankruptcy estate of the Debtor herein.

        IT IS FURTHER ORDERED that the Trustee is authorized to execute any and all documents as may be
necessary to complete the transaction as relates to the lease for Hangar 5C so that all interest of the bankruptcy
estate will be transferred upon payment of the purchase price to HeliService, LLC.


This Order has been signed electronically.                               United States Bankruptcy Court
The Judge’s signature and Court’s seal
appear at the top of the Order.
Case 15-31778   Doc 146   Filed 06/17/20 Entered 06/17/20 11:15:19   Desc Main
                           Document Page 3 of 4
Case 15-31778   Doc 146   Filed 06/17/20 Entered 06/17/20 11:15:19   Desc Main
                           Document Page 4 of 4
